                             UNITED STATES DISTRICT COURT
1
                                       DISTRICT OF NEVADA
2

3    UNITED STATES OF AMERICA,                    ) Case Nos.:
4
                                                  )
                          Plaintiff,              ) 2:17-cr-00142-GMN-VCF
5          vs.                                    ) 2:17-cr-00160-GMN-VCF
                                                  )
6    BRIAN KEITH WRIGHT, et al.                   )
                                                  )                ORDER
7
                          Defendants.             )
8                                                 )

9           Pending before the Court are the Motions to Chief Judge for the Removal of Judge
10   Jennifer A. Dorsey (“Judge Dorsey”), (ECF Nos. 154, 305), filed by pro se Defendant
11   Brian Keith Wright (“Defendant”) in the above-captioned cases.
12          Defendant’s Motions are identical and seek recusal of Judge Dorsey under 28
13   U.S.C. § 351, which provides that a written complaint for recusal of a judge may be filed
14   by any person “with the clerk of the court of appeals for the circuit.” 28 U.S.C. § 351(a).
15   Section 351 is not applicable to motions such as Defendant’s, filed in the district court.
16   Therefore, Defendant’s Motions under § 351 must be denied.
17          IT IS HEREBY ORDERED that Defendant’s Motions to Chief Judge for the
18   Removal of Judge Dorsey, (ECF No. 154, 305), are DENIED.
19                      26
            DATED this _____ day of November, 2018.
20

21
                                                   ________________________________
22
                                                   Gloria M. Navarro, Chief Judge
23
                                                   United States District Court

24

25



                                              Page 1 of 1
